DETAILED ACTION
Response to Amendment
This office action regarding application 16/334,018 filed March 17, 2019, is in response to the applicant arguments and amendment filed July 5, 2022. This is a Non-Final Office Action on the merits, Claims 1 and 21-23 have been amended, Claims 1-23 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments and arguments have overcome some of the objections and rejections previously set forth in the Office action mailed April 18, 2022. Applicants amendments and arguments with regards to claims 1 and 21 have overcome the previous 35 USC 112(b) rejection through the clarification of the “any direction” language, therefore the rejections are withdrawn. Applicants amendments to claim 21 have been deemed sufficient to overcome the previous 35 USC 103 rejection with the addition of “accessing the loading surface from any direction over every side of the four loading sides”, however as this changes the scope of the claim, new rejections have been made based on the change in scope of the previously rejected claims. Additionally all other rejections have been maintained with changes to reflect amendments. Finally, Applicants arguments have been fully considered but are not fully persuasive for the reasons seen below. 

On page 8 the applicant argues “Although a claim may be interpreted as broad as possible, the interpretation must be reasonable. In the Response to Argument section on page 4, the Office Action acknowledges that the previously presented claim 1 requires, inter alia, "one or more arms ... near the at least one loading side and ... free from obstructing a process of placing the load on the base from any direction over the at least one loading side," (emphasis added) but knowingly interprets claim 1 to read "free from obstructing a process of placing the load on the base from a direction over the at least one loading side." (emphasis added). Applicant respectfully submits that the Office Action obviously does NOT read the claim as it stated. Obviously, the Office Action does not establish a prima facie case of obviousness because its whole reasoning is based on knowingly misreading the term "any" to the term "a". Although the Office Action brings indefinite objection to the term "any direction" under 35 USC 112, this objection does not justify that the claim interpretation of "any direction" to "a direction" under 35 USC 103 is reasonable. At least for this reason, Applicant respectfully request whole Office Action be withdrawn.”, the examiner respectfully disagrees. First, the claim language has been amended to change the scope of the claim and overcome the previous 35 USC 112(b) rejection. Regardless if the language was interpreted as “a direction” or “any direction” the Kawai reference is still applicable. As can be seen in Figure 1 below, Kawai teaches a system with one or more arms (Item 11) near the at least one loading side, here the loading side could be the front of the cart from the A direction or the sides of the cart, the B direction, the handle is then free from obstructing a process of placing the load on the base from any direction over the at least one loading side. While the arm (11) may obstruct placing a load on the surface from the rear of the base near the operator, the arm does not obstruct placing the load from any direction over the A or B loading sides. 

    PNG
    media_image1.png
    504
    618
    media_image1.png
    Greyscale


On pages 8-9 the applicant argues “Specifically, the handle 11 of Kawai is to be gripped by a person P. See, for example, Kawai at paragraph [0036]. As can be seen from the figures in Kawai, the handle 11 has one end connected to the base, and another end protruding out of the base. The handle 11 of Kawai functions like a switch to turn on the power supply 31 so as to drive the autonomous traveling device 20. See, for example, Kawai at paragraphs [0059] and [0062]. Kawai is silent on the handle 11 being free from obstructing loading goods from the side where the person P stands. In fact, as stated on page 3 of the previous Feb. 2 Office Action, the Kawai system was reasonably interpreted by one of ordinary skill in the art as a flatbed cart. Here, Applicant re-emphasizes that any person having experiences with a flatbed cart would know that the horizontal bar of a flatbed cart DOES obstruct loading the goods, therefore no one would load goods (e.g., groceries, furniture, etc.) to the cart from the handle side because it is not convenient (shown in the Figure below).”, the examiner respectfully disagrees. It is irrelevant if the handle is obstructing the loading surface from the direction in which a person stands, the claim language states “free from obstructing a process of accessing the loading surface from any direction over every side of the at least one loading side”. As can be seen in the figure above the flatbed cart of Kawaii has at least 3 loading sides that the handle does not obstruct. 

On pages 10-11 the applicant argues “Sohn discloses controlling a robot ... to a predetermined destination according to a received detection signal. See, for example, Sohn at paragraph [0013]. To achieve this, the robot of Sohn includes a driving unit, which further includes a driving motor to drive at least one driving wheel to move the main body of the robot. See, for example, Sohn at paragraph [0195] - [0200]. Seo is wholly void to a driving module that powers the one or more motorized caster. In fact, Seo specifically discloses that NO separate power supply or charging process is required to power the smart caster because the smart caster generates power from the rotational movement of the wheel. See, for example, machine translation of Seo at paragraph [0007]. The purpose of Seo's casters is to passively provide information direction and speed information to a server, and the server does not actively control the direction nor speed of the smart caster. Thus, the proposed modification of Kawai and Sohn in the manner suggested by Seo would forgo the benefits taught by the references, thereby rendering the combination unsatisfactory for its intended purpose. Thus, Kawai, Sohn, and Seo are teaching away from the proposed combination. Therefore, any rejection relying on the proposed combination of Kawai, Sohn, and Seo is improper and should be withdrawn.”, the examiner respectfully disagrees. Seo specifically discloses that no separate power supply or charging process is required, but it does not exclude the use of one. In this case the advantage of Seo is the use of smart casters instead of wheels, in order to provide greater freedom of movement of the system. In this case it is the motorized system of Sohn being modified with the smart casters of Seo in order to provide a clear advantage. 

Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

On page 12 the applicant argues “Claim 22 recites, inter alia, a plurality of autonomous driving units in communication with one another, wherein a leader driving unit includes "one or more arms near the at least one loading side and ... free from obstructing a process of accessing the loading surface from any direction over every side of the at least one loading side." Both Seo and Darms fail to disclose or suggest these features. Thus claim 22 is patentable over Seo and Darms.”, the examiner respectfully disagrees. First the examiner would like to point out that claim 22 was rejected over Sohn in view of Darms. Second, similarly to Kawai above, the one or more arms of Sohn are free from obstructing the process of accessing the loading surface from any direction over every side of the at least one loading side. The arm of Sohn blocks access from a single side leaving multiple other sides available for accessing the loading surface. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (Pub. No.: US 2021/0116919 A1, hereinafter “Kawai”) in view of Sohn et al. (Pub. No.: US 2020/0218254 A1, hereinafter “Sohn”).

With respect to claim 1, Kawai discloses an unmanned movable platform (UMP), comprising one or more autonomous driving units (autonomously traveling vehicle 1), wherein each autonomous driving unit of the one or more autonomous driving units includes:
a base including at least one loading side and a loading surface to take a load from a loading path through a loading side of the base (flat-plate-like main body portion 10) (here the loading side is being interpreted as either the front of the base opposite the handle end or the left or the right sides);
one or more arms (handle 11) connected to the base at one end near the at least one loading side and protruded up from the base at a predetermined angle free from obstructing a process of accessing the loading surface from any direction over every side of the at least one loading side that is near the one or more arms (an autonomously traveling vehicle 1 according to the present embodiment is a carriage type vehicle including a flat-plate-like main body portion 10 and a handle 11 to be gripped by a person.p. [0036] and Fig. 1, which shows a cart with a handle connected to the base which does not obstruct a user from loading items onto the cart from either the front or the sides) (here the system has a loadable platform 10 which has at least 3 loading directions with corresponding loading paths, the front, left and right sides, which are unobstructed by the handle).


    PNG
    media_image2.png
    571
    819
    media_image2.png
    Greyscale

Kawai, Fig. 1

However, Kawai fails to explicitly teach the one or more arms connected to at least one accessory device of the UMP. 
Sohn teaches a method of controlling a robot including the one or more arms connected to at least one accessory device of the UMP (180c) at the other end (Fig 6A shows an arm with an accessory device 182a and p. [0160] “In some embodiments, the UI module 180c may include two displays 182a and 182b, and at least one of the two displays 182a and 182b may be configured in the form of a touchscreen and may also be used as an input element.”).
	 

    PNG
    media_image3.png
    683
    536
    media_image3.png
    Greyscale

Sohn, Fig. 6A
Kawaii and Sohn are analogous art as they are both generally related to autonomously traveling systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the one or more arms connected to at least one accessory device of the UMP of Sohn in the autonomously traveling device of Kawaii in order to provide a user interface for the operator, which would increase ease of use and convenience for the operator in controlling or providing instructions to the vehicle (Sohn, Paragraph [0015-0018], “According to at least one of the embodiments of the present invention, a service may be provided in various operation modes, thereby improving use convenience. According to at least one of the embodiments of the present invention, an operation mode may be actively converted while movement or provision of a service and an optimal service may be provided. In addition, according to at least one of the embodiments of the present invention, carrying and recommendation services related to shopping may be provided. Various other effects of the present invention will be directly or suggestively disclosed in the following detailed description of the invention.”)

With respect to claim 4, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches wherein the at least one accessory device includes one or more vision modules, including one or more steerable sensors to obtain environmental information of the one or more autonomous driving units (The camera may be disposed at the head unit 180ca and may acquire image data of a predetermined range in a direction in which the head unit 180a is oriented. See at least: p. [0164]; The head unit 180ca may rotate to face a user identified by the camera. See at least: p. [0166])).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn such that the accessory device includes one or more steerable sensors in order to optimize the field of view of the sensors based on the current task assigned to the UMP (Sohn, Paragraph [0135], “The image acquisition unit 120b may capture an image of the surroundings of the main bodies 111b and 112b and an external environment and may include a camera module. A plurality of cameras may be installed at respective positions to improve photographing efficiency.”)

With respect to claim 6, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches one or more steerable sensors mounted on an upper portion of the one or more arms (180c, see at least: Fig. 6A and p. [0164]-[0166]).

With respect to claim 7, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches wherein the at least one accessory device includes one or more sensors including at least one of: one or more imaging devices to detect visible, infrared, or ultraviolet light, or one or more proximity or range sensors (The UI module 180c may further include the camera of the image acquisition unit 120. The camera may be disposed on the front surface of the UI module 180c and may acquire image data of a predetermined range from the front of the UI module 180c., see at least: p. [0161]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Sohn so that a camera or cameras may be mounted in the accessory device in order to potentially increase the field of view of the camera(s) (Sohn, Paragraph [0135], “The image acquisition unit 120b may capture an image of the surroundings of the main bodies 111b and 112b and an external environment and may include a camera module. A plurality of cameras may be installed at respective positions to improve photographing efficiency.”).

With respect to claim 8, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Kawai teaches further including one or more sensor modules configured to detect environmental information associated with the UMP (optical sensor and camera 25, see at least: p. [0039] and objective sensor 27 which may be a Doppler sensor, see at least: p. [0044]).

With respect to claim 9, the combination of Kawai in view of Sohn teaches the UMP of claim 8. Additionally, Kawai teaches wherein the one or more sensor modules includes at least one of one or more radar sensors, one or more ultrasonic sensors, or one or more antennas (objective sensor 27 which may be a Doppler sensor, see at least: p. [0044]).

With respect to claim 10, the combination of Kawai in view of Sohn teaches the UMP of claim 9, however Kawaii does not explicitly teach wherein the one or more autonomous driving units includes a plurality of autonomous driving units, each autonomous driving unit of the plurality of autonomous driving units is configured to collect information from at least one other autonomous driving unit in the plurality of autonomous driving units, via the one or more sensor modules to coordinate navigation.
Sohn further teaches wherein the one or more autonomous driving units includes a plurality of autonomous driving units (Paragraph [0032], "In detail, the robot system 1 according to an embodiment of the present invention includes a plurality of robots 100a, 100b, 100c1, 100c2, 100c3, and 100d")
each autonomous driving unit of the plurality of autonomous driving units is configured to collect information from at least one other autonomous driving unit in the plurality of autonomous driving units (Paragraph [0035], "The plurality of robots 100a, 100b, 100c1, 100c2, 100c3, and 100d and the server 10 may include a communication element that supports one or more communication protocols and may communicate with each other.", here the system of robots is configured to communicate with each other and this is interpreted as including collecting information)
via the one or more sensor modules to coordinate navigation (Paragraph [0031], "Referring to FIG. 1, the robot system 1 according to an embodiment of the present invention may include one or more robots 100a, 100b, 100c1, 100c2, and 100c3 and may provide services at various places, such as an airport, a hotel, a big-box store, a clothing store, a logistics center, and a hospital. For example, the robot system 1 may include at least one of a guide robot 100a for providing guidance for a specific place, article, and service, a home robot 100b for interacting with a user at home and communicating with another robot or electronic device based on user input, delivery robots 100c1, 100c2, and 100c3 for delivering specific articles, or a cleaning robot 100d for performing cleaning while traveling autonomously.", here the system is using the cooperation/communication between robot in order to better provide the services of the system which includes navigation).
Kawaii and Sohn are analogous art as they are both generally related to autonomously traveling systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the system of multiple robots communicating with each other of Sohn in the autonomously traveling device of Kawaii in order to better provide the services of the system through the cooperation and communication between robots (Sohn, (Paragraph [0034], "Accordingly, services may be provided through the respective robots, and more various and convenient services may be provided through cooperation between the robots.")

With respect to claim 11, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Kawai teaches further comprising one or more control modules, wherein during operation, the one or more control modules: receive environmental information associated with the UMP (e.g., information regarding a person and an obstacle in the vicinity of the autonomously traveling device, see at least: p. [0038] and [0044]) and based on signals, direct the one or more autonomous driving units to navigate under a predetermined navigation mode (The autonomously traveling device includes a person detection sensor that detects at least a behavior of a person and a distance from a person, and a control unit that controls the autonomously traveling device based on detected information from the person detection sensor. See at least: p. [0009]; the control unit controls the autonomously traveling device to turn in the direction in which the person detected by a camera faces, thereby enabling the autonomously traveling vehicle to automatically turn depending on the behavior of the person, see at least: p. [0012]; in a case where an obstacle is detected in front of the autonomously traveling device by the objective sensor, the control unit controls the autonomously traveling device to avoid the obstacle or to stop, see at least: p. [0017]).

With respect to claim 12, the combination of Kawai in view of Sohn teaches the UMP of claim 11. Additionally, Sohn teaches wherein the predetermined navigation mode includes a following mode, under which the one or more control modules: recognize an operator walking in front of the one or more autonomous driving units (The cart robot 100c3 may travel in an autonomous or following manner and may be operated in a following travel mode in which the robot follows and travels based on a predetermined user, see at least: p. [0208]), and automatically direct the one or more autonomous driving units to follow the operator at a predetermined range of distance (delivery robots 100c, 100c1, 100c2, and 100c3 may follow a user while maintaining a predetermined distance from the user, see at least: p. [0147]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Sohn with the additional aforementioned features of Sohn so that autonomous carts make take the same path as an operator without obstructing an area in front of the operator. Although Kawai discloses benefits of the autonomous cart being in front of the operator while moving through the environment, the aforementioned proposed modification to Kawai would reduce the computational load of the system. Additionally providing a system with various operation modes can provide a greater variety of options for various situations and improve the convenience for the user (Sohn, Paragraph [0015-0018], “According to at least one of the embodiments of the present invention, a service may be provided in various operation modes, thereby improving use convenience. According to at least one of the embodiments of the present invention, an operation mode may be actively converted while movement or provision of a service and an optimal service may be provided. In addition, according to at least one of the embodiments of the present invention, carrying and recommendation services related to shopping may be provided. Various other effects of the present invention will be directly or suggestively disclosed in the following detailed description of the invention.”).

With respect to claim 14, the combination of Kawai in view of Sohn teaches the UMP of claim 11. Additionally, Sohn teaches wherein the predetermined navigation mode includes an autonomous navigation mode, under which the one or more control modules directs the UMP to autonomously navigate towards a predetermined destination (operating in a guide mode for providing an escort service of providing guidance to a predetermined destination according to a received detection signal, see at least: p. [0013]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn with the aforementioned additional feature of Sohn since it is old and well known in the art to determine a navigation path ending at a predetermined destination location. Additionally providing a system with various operation modes can provide a greater variety of options for various situations and improve the convenience for the user (Sohn, Paragraph [0015-0018], “According to at least one of the embodiments of the present invention, a service may be provided in various operation modes, thereby improving use convenience. According to at least one of the embodiments of the present invention, an operation mode may be actively converted while movement or provision of a service and an optimal service may be provided. In addition, according to at least one of the embodiments of the present invention, carrying and recommendation services related to shopping may be provided. Various other effects of the present invention will be directly or suggestively disclosed in the following detailed description of the invention.”).

With respect to claim 15, the combination of Kawai in view of Sohn teaches the UMP of claim 14. Additionally, Sohn teaches wherein to autonomously navigate towards the predetermined destination, the one or more control modules further directs the one or more autonomous driving units to autonomously navigate using a predetermined route to the predetermined destination as a reference route (The mobile robots 100a and 100d may perform assigned tasks while traveling in specific spaces. The mobile robots 100a and 100d may perform autonomous travel, in which the robots move while generating a path to a specific destination, see at least: p. [0121]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn with the aforementioned additional features of Sohn since it is old and well known in the art to follow a predetermined navigation path ending at a predetermined destination location. Additionally providing a system with various operation modes can provide a greater variety of options for various situations and improve the convenience for the user (Sohn, Paragraph [0015-0018], “According to at least one of the embodiments of the present invention, a service may be provided in various operation modes, thereby improving use convenience. According to at least one of the embodiments of the present invention, an operation mode may be actively converted while movement or provision of a service and an optimal service may be provided. In addition, according to at least one of the embodiments of the present invention, carrying and recommendation services related to shopping may be provided. Various other effects of the present invention will be directly or suggestively disclosed in the following detailed description of the invention.”).

With respect to claim 16, the combination of Kawai in view of Sohn teaches the UMP of claim 11. Additionally, Sohn teaches further comprises a control center (server 10), wherein the control center includes a server mounted on the one or more autonomous driving units or remote from the one or more autonomous driving units (The server 10 may remotely monitor and control the state of the plurality of robots 100a, 100b, 100c1, 100c2, 100c3, and 100d, and the robot system 1 may provide more effective services using the plurality of robots 100a, 100b, 100c1, 100c2, 100c3, and 100d. See at least: p. [0033]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn with the aforementioned server of Sohn in order to remotely monitor and control the autonomously driven cart and provide an optimal service to a user (Sohn, Paragraph [0016], “According to at least one of the embodiments of the present invention, an operation mode may be actively converted while movement or provision of a service and an optimal service may be provided.”).

With respect to claim 17, the combination of Kawai in view of Sohn teaches the UMP of claim 16. Additionally, Sohn teaches: wherein the control center communicates with the one or more control modules to direct the autonomous driving units to navigate (server 10 for administrating and controlling the plurality of robots, see at least: p. [0032]).

With respect to claim 18, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches one or more input interface including a plurality of displaying regions to display (e.g., displays 182a and 182b, see at least: p. [0160]) at least one of: options of navigation mode selection; maps of navigation for the one or more autonomous driving units; and options of navigation routes for the one or more autonomous driving units (the robot 100 may output a guidance message for providing guidance for a recommended product in the form of an image and/or speech in response to the user input (S830), see at least: p. [0214]; the user may view or disregard a guidance message for providing guidance, see at least: p. [0232])).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn with the aforementioned display of Sohn in order to provide a means of interaction with the operator, increasing convenience to the operator by providing an optimal service (Sohn, Paragraph [0015-0018], “According to at least one of the embodiments of the present invention, a service may be provided in various operation modes, thereby improving use convenience. According to at least one of the embodiments of the present invention, an operation mode may be actively converted while movement or provision of a service and an optimal service may be provided. In addition, according to at least one of the embodiments of the present invention, carrying and recommendation services related to shopping may be provided. Various other effects of the present invention will be directly or suggestively disclosed in the following detailed description of the invention.”).


With respect to claim 19, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches wherein the at least one accessory device further includes one or more screens (display 182a, see at least: Fig. 6A).

With respect to claim 20, the combination of Kawai in view of Sohn teaches the UMP of claim 19. Additionally, Sohn teaches wherein the one or more screens are mounted above or below one or more vision modules (UI module 180c may include the camera of the image acquisition unit 120, see at least: p. [0161] and Fig. 6A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Kawai in view of Sohn to include the screen positioned above or below the camera in order to prevent the screen from obstructing a field of view of the camera (Sohn, Paragraph [0135], “The image acquisition unit 120b may capture an image of the surroundings of the main bodies 111b and 112b and an external environment and may include a camera module. A plurality of cameras may be installed at respective positions to improve photographing efficiency.”).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Sohn, as applied to claim 1, above, and further in view of Seo et al. (Pub. No.: KR 20190140791A, hereafter “Seo”).

With respect to claim 2, the combination of Kawai in view of Sohn teaches the UMP of claim 1. Additionally, Sohn teaches a control module to change a movement of the base to a predetermined direction (controlling a robot, including operating in a following travel mode of following a user, operating in a guide mode for providing an escort service of providing guidance to a predetermined destination according to a received detection signal, and switching back to the following travel mode upon detecting specific movement of the user, in the guide mode, see at least: p. [0013]; the delivery robots 100c, 100c1, 100c2, and 100c3 may travel in an autonomous or following manner, each of the delivery robots may move to a predetermined place while carrying a load, an article, or a carrier C, and depending on the cases, each of the delivery robots may also provide an escort service of guiding a user to a specific place, see at least: p. [0145]) but fails to teach the following features.
However, these features are taught by Seo: wherein each of the one or more autonomous driving units further includes one or more motorized casters (smart caster 100, see at least: p. [0030]) connected to the base (main body, see at least: p. [0031]), each of the one or more motorized casters including:
a first axle connected to the base at a predetermined angle or at substantially the predetermined angle (protrusion 111P of the mount 111, see at least: p. [0042] and Fig. 3);
a motorized wheel passively rotatable along the first axle and actively rotatable along a second axle passing through a rotation center of the at least one wheel (wheel 115 is rotated through the rotating shaft 134, see at least: p. [0031]) under a control of one or more control module (controller 140, see at least: p. [0014]); and
a connection mechanism connecting the first axle and the second axle (frame 113, see at least: p. [0031] and Figs. 2 and 3).

    PNG
    media_image4.png
    616
    477
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    530
    459
    media_image5.png
    Greyscale

Seo, Fig. 2					Seo, Fig. 3
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Sohn with the aforementioned features of Seo. Kawai teaches the autonomously traveling vehicle being driven by wheels mounted to the main body portion (drive wheels 22, p. [0037]), while Seo teaches the smart casters being designed for use on carts for carrying goods (p. [0002]). Therefore, it would be obvious to one of ordinary skill in the art to substitute the smart casters of Seo in place of the wheels disclosed by Kawai and Sohn in order to provide the autonomously driven vehicle with more freedom of movement (Seo p. [0002]).

With respect to claim 3, the combination of the previously cited prior art teaches the UMP of claim 2. Additionally, Seo teaches wherein the motorized wheel includes: a stator of a motor (the motor generator may include a stator and a rotor, see at least: p. [0021]) fixedly attached to the connection mechanism (the stator may include a rotating shaft 134… the rotating shaft 134 may be fixed to the frame 113, see at least: p. [0033] and p. [0041] and Fig. 3); and a rotor of the motor fixedly attached to a wheel (the rotor can be part of the wheel and can rotate with the wheel, see at least: p. [0021]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of the previously cited prior art with the aforementioned additional features of Seo in order to provide mechanisms which enable supplying a driving torque to the wheel.

Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Sohn, as applied to claim 4, above, and further in view of Kikkeri et al. (Pub. No.: US 2013/0342652 A1, hereinafter “Kikkeri”).

With respect to claim 5, the combination of Kawai in view of Sohn teaches the UMP of claim 4. Additionally, Sohn teaches wherein the one or more steerable sensors further include one or more steerable platforms connecting one or more sensors to the one or more arms, enabling the one or more sensors to pivot along a yaw axis of the one or more sensors (In some embodiments, at least a portion of the UI module 180c may be configured to rotate. For example, the UI module 180c may include a head unit 180ca configured to rotate in the leftward and rightward direction and a body unit 180cb for supporting the head unit 180ca. See at least: p. [0162]).
Neither Kawai nor Sohn explicitly disclose enabling the one or more sensors to pivot along a pitch axis of the one or more sensors. However, this feature is taught by Kikkeri (the cameras pivot up and down to provide a tilting motion, see at least: p. [0021]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Sohn in order to configure the camera to pivot along a pitch axis in order to broaden the range of environmental space of which the camera is capable of capturing.

With respect to claim 13, the combination of Kawai in view of Sohn teaches the UMP of claim 12, however neither Kawaii nor Sohn explicitly teach wherein to recognize the operator walking in front of the one or more autnomous driving units, the one or more control modules further distinguish the operator from one or more interference persons detected by the one or more sensor modules. 
Kikkeri teaches wherein to recognize the operator walking in front of the one or more autnomous driving units, the one or more control modules further distinguish the operator from one or more interference persons detected by the one or more sensor modules (Paragraph [0035], "Thus, in the foregoing bounding box-based tracking procedure, if the torso of the person being followed is not found in this bounding box (for whatever reason, e.g., the person went out of robotic device's view or some other person came in-between the robotic device and the person being tracked), the confidence level of the blob is decreased. However, if the torso blob is found again in the expected region within a short interval (i.e., before the confidence level falls below the prescribed minimum acceptable level), the confidence level is increased. Since each blob is uniquely identified by its bounding box, even if another person comes in between the person being tracked and the mobile robotic device, it can be determined that this blob is outside the bounding box (because two persons cannot occupy the same physical space and so the depth values will not be that of the expected region), and the interrupting person will not be tracked.")
	Kawai, Sohn, and Kikkeri are all analogous art as they are all generally related to the control and management of autonomous systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include tracking system being able to distinguish between individuals of Sohn in the autonomously traveling device of Kawaii and Sohn in order to better provide services to users by making sure that the system only tracks and follows the appropriate user so that ownership of their luggage is maintained (Kikkeri, (Paragraph [0035], " Since each blob is uniquely identified by its bounding box, even if another person comes in between the person being tracked and the mobile robotic device, it can be determined that this blob is outside the bounding box (because two persons cannot occupy the same physical space and so the depth values will not be that of the expected region), and the interrupting person will not be tracked.")

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Boom (US-7219904) and further in view of Lucas et al. (Pub. No.: GB 2 370 676 A, hereinafter “Lucas”).

With respect to claim 21, Kawai teaches an unmanned movable platform (UMP), comprising one or more autonomous driving units (autonomously traveling vehicle 1), wherein each autonomous driving unit of the one or more autonomous driving units includes:
a rectangular or substantially rectangular base including at least one loading surface to take load (flat-plate-like main body portion 10) (see at least: p. [0036] and Fig. 1).
Kawai fails to explicitly teach the one or more autonomous driving units including four arms, respectively connected to four corners of the base at one end, protruded up from the base at a predetermined angle, and connect to each other at the other end, wherein the four arms are free from obstructing a process of accessing the loading surface from any direction over every side of the four loading sides. However, this feature is taught by Boom (see at least: Fig. 1). 


    PNG
    media_image6.png
    493
    551
    media_image6.png
    Greyscale

Boom, Fig. 1
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Kawai with the aforementioned feature of Boom in order to configured the autonomous driving units as a Bellman cart, broadening the number of load moving tasks that can be performed by the autonomous driving unit. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include: the positioning of the four arms at the corners of the platform so as to not obstruct the process of accessing the loading surface from any direction over every side of the four loading sides. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
However, neither Kawai nor Boom teach a screen mounted on a cross-joint portion of the four arms. However, this feature is taught by Lucas (display unit 20 attached to cross member 15 of a trolley 1, see at least: Abstract).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Kawai in view of Boom to mount a display on the cross-joint portion of member 60 (Boom, Fig. 1) as taught by Lucas to increase convenience for the operator. Although Lucas’s display is positioned on a cross member adjoining two arms rather than for arms, it is merely a matter of design choice to position the display in the center of Boom’s cross-joint 60.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US-20200218254) in view of Darms (DE-102015225238)

Regarding claim 22, Sohn teaches an unmanned movable platform, comprising a plurality of autonomous driving units (Paragraph [0032], "In detail, the robot system 1 according to an embodiment of the present invention includes a plurality of robots 100a, 100b, 100c1, 100c2, 100c3, and 100d")
in communication with one another (Paragraph [0035], "The plurality of robots 100a, 100b, 100c1, 100c2, 100c3, and 100d and the server 10 may include a communication element that supports one or more communication protocols and may communicate with each other.")
wherein the plurality of autonomous driving units includes a leader driving unit including a vision module (Paragraph [0121], "The mobile robots 100a and 100d may perform assigned tasks while traveling in specific spaces. The mobile robots 100a and 100d may perform autonomous travel, in which the robots move while generating a path to a specific destination, or following travel, in which the robots follow people or other robots.") (Paragraph [0135], “The image acquisition unit 120b may capture an image of the surroundings of the main bodies 111b and 112b and an external environment and may include a camera module. A plurality of cameras may be installed at respective positions to improve photographing efficiency. In detail, the image acquisition unit 120b may include a front camera provided at the front surface of the head 110b for capturing an image of the front of the main bodies 111b and 112b.”, here the system is describing the robots being capable of following other robots this means that there is a lead robot and that these systems are equipped with a vision module)
a base including at least one loading side and a loading surface to take a load from a loading path through a loading side of the base (flat-plate-like main body portion 10) (here the loading side is being interpreted as either the front of the base opposite the handle end or the left or the right sides);
and one or more arms (handle 11) connected to the base at one end near the at least one loading side and connected to at least one accessory device of the leading driving unit at the other end, and protruded up from the base at a predetermined angle from from obstructing a process of accessing the loading surface from any direction over every side of the at least one loading side (an autonomously traveling vehicle 1 according to the present embodiment is a carriage type vehicle including a flat-plate-like main body portion 10 and a handle 11 to be gripped by a person.p. [0036] and Fig. 1, which shows a cart with a handle connected to the base which does not obstruct a user from loading items onto the cart from either the front or the sides) (here the system has a loadable platform 10 which has at least 3 loading directions with corresponding loading paths, the front, left and right sides, which are unobstructed by the handle).
However Sohn does not explicitly teach and at least one follower driving unit without a vision module and the communication includes navigation information associated with a navigation route of the leader driving unit.
Darms teaches a system of mobile autonomous vehicles comprising a leader/scout vehicle and a follower vehicle including 
and at least one follower driving unit without a vision module (Paragraph [0022], "Further, the follower vehicle includes follower vehicle sensors that sense follower vehicle environment data. These sensors can detect substantially the same features of the track and the environment as the sensors of the scout vehicle, however, not necessarily the same sensor types are used and the number of sensors can differ.", here while a preferred embodiment may include ever vehicle including a camera system, Darms is teaching that not every vehicle needs to be equipped with the same sensors, so long as the system is capable of detecting the environment and track different sensors can be used, this is interpreted by the examiner as including a following vehicle without a vision module)
and the communication includes navigation information associated with a navigation route of the leader driving unit (Paragraph [0021], "The following vehicle receives the reference trajectory data and carries out a trajectory comparison, with the setpoint trajectory being compared in particular with the scout trajectory."). 
Sohn and Darms are analogous art as they are both generally related to the control of autonomous systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the following autonomous systems are not equipped with a vision module and communicate navigation information of Darms in the system including multiple autonomous systems of Sohn in order to increase efficiency in transport systems by including as many different autonomous system configurations, additionally by allowing follower systems to exclude a vision system the cost of producing follower units can be reduced (Darms, (Paragraph [0002], " In order to increase efficiency and safety in traffic and in logistics, especially in the transport of goods, but also in passenger transport, extensive automation of vehicles is sought..")

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn (US-20200218254) in view of Darms (DE-102015225238) and further in view of Seo (KR-20190140791). 

With respect to claim 23, the combination of Sohn and Darms teaches the system of claim 22, wherein each of the at least one follower driving units includes: a base (Paragraph [0032], "In detail, the robot system 1 according to an embodiment of the present invention includes a plurality of robots 100a, 100b, 100c1, 100c2, 100c3, and 100d"), one or more motorized wheels connected to the base (Paragraph [0113], “The mobile robot is a robot that autonomously moves using wheels.”) but fails to teach the following features.
However, these features are taught by Seo: one or more casters (smart caster 100, see at least: p. [0030]) connected to the base (main body, see at least: p. [0031]), each of the one or more casters including:
a first axle connected to the base at a predetermined angle or at substantially the predetermined angle (protrusion 111P of the mount 111, see at least: p. [0042] and Fig. 3);
a motorized wheel passively rotatable along the first axle and actively rotatable along a second axle passing through a rotation center of the at least one wheel (wheel 115 is rotated through the rotating shaft 134, see at least: p. [0031]) under a control of one or more control module (controller 140, see at least: p. [0014]); and
a connection mechanism connecting the first axle and the second axle (frame 113, see at least: p. [0031] and Figs. 2 and 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the casters of Seo in place of the wheels disclosed by Kim in order to provide the autonomously driven vehicle with more freedom of movement (Seo p. [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662